Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 1 – 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 10 of US Patent No. 10,571,948. 

Instant Application 16/745,509
Patent US 10,571,948
1. A method for use in a power transmission and distribution network, said method comprising: determining a first set of voltages for inverter-based power generation facilities in a power transmission and distribution network based on an optimal load flow determination performed at an energy control center and communicated to said inverter- based power generation facilities; regulating a second set of voltages at a point of common coupling of said inverter-based power generation facilities with said power transmission and distribution network, said second set of voltages being regulated towards said first set of voltages by way of injection or absorption of controlled reactive power of said inverter-based power generation facilities, respectively, into or from said power transmission and distribution network.
1. A method for use in a power transmission and distribution network, the method comprising:
a) determining a specific voltage for a specific location on said power transmission and distribution network, said specific location corresponding to a specific inverter based power generation facility, said specific voltage being determined based on an optimal load flow determination performed at an energy control center and communicated to said specific inverter based power generation facility;
b) regulating a voltage at a point of common coupling for said specific inverter based power generation facility, said voltage being regulated towards said specific voltage through injecting or absorbing controlled reactive power with said power transmission and distribution network, said controlled reactive power 
…

2. The method according to claim 1, wherein said power generation facility is a solar farm.
3. The method according to claim 1, wherein said power generation facility is a wind farm.
4. The method according to claim 1, wherein said power generation facility is an inverter based energy storage system.
5. The method according to claim 1, wherein said power generation facility is an inverter based electric vehicle charging station. 

3. The method according to claim 1, wherein said inverter-based power generation facilities are one or more solar farms coupled with a corresponding energy storage system.


6. The method according to claim 1, wherein said power generation facility is a solar farm coupled with an energy storage system.

4. The method according to claim 1, wherein said inverter-based power generation facilities are one or more wind farms coupled with a corresponding energy storage system.

7. The method according to claim 1, wherein said power generation facility is a wind farm coupled with an energy storage system.

5. The method according to claim 1, wherein said controlled reactive power is based upon inverter capacity of said inverter-based power generation facilities that is available after real power generation or absorption, and wherein 

…

…


1. A method for use in a power transmission and distribution network, the method comprising:
…
 said controlled reactive power being based on an inverter capacity for said specific inverter based power generation facility available after real power generation …
7. The method according to claim 1, wherein said inverter-based power generation facilities are adjusted to provide voltage support such that each of said second voltages at said point of common coupling for each of said inverter-based power generation facility approaches a corresponding on of said first voltages.
1. A method for use in a power transmission and distribution network, the method comprising:
a) determining a specific voltage for a specific location on said power transmission and distribution network, said specific location corresponding to a specific inverter based power generation facility, said specific voltage being determined based on an optimal load flow determination performed at an energy control center and communicated to said specific inverter based power generation facility;
b) regulating a voltage at a point of common coupling for said specific inverter based power generation facility, said voltage being regulated towards said specific voltage through injecting or absorbing controlled reactive power with said power transmission and distribution network,…

9. Non-transitory computer readable media having encoded thereon computer readable and computer executable instructions which, when executed, implements a method for use in a power transmission and distribution network, the method comprising:
a) determining a specific voltage for a specific location on said power transmission and distribution network, said specific location corresponding to a specific inverter based power generation facility, said specific voltage being determined based on an optimal load flow determination performed at an energy control center and communicated to said specific inverter based power generation facility and also communicated to different inverter based power generation facilities on said power transmission and distribution network, and said specific voltage being a voltage that results in at least one of: minimized line losses and conservation voltage reduction, on said power transmission and distribution network;
. . .
9. The method according to claim 1, wherein said method provides conservation voltage reduction within said power transmission and distribution network and said first set of voltages are the values that perform conservation voltage reduction within said power transmission and distribution network.
9. Non-transitory computer readable media having encoded thereon computer readable and computer executable instructions which, when executed, implements a method for use in a power transmission and distribution network, the method comprising:
a) determining a specific voltage for a specific location on said power transmission and distribution network, said specific location corresponding to a specific inverter based power generation facility, said specific voltage being determined based on an optimal load flow determination performed at an energy control center and communicated to said minimized line losses and conservation voltage reduction, on said power transmission and distribution network;
. . .

9. Non-transitory computer readable media having encoded thereon computer readable and computer executable instructions which, when executed, implements a method for use in a power transmission and distribution network, the method comprising:
a) determining a specific voltage for a specific location on said power transmission and distribution network, said specific location corresponding to a specific inverter based power generation facility, said specific voltage being determined based on an optimal load flow determination performed at an energy control center and communicated to said specific inverter based power generation facility and also communicated to different inverter based power generation facilities on said power transmission and distribution network, and said specific voltage being a voltage that results in at least one of: minimized line losses and conservation voltage reduction, on said power transmission and distribution network;
. . .
11. The method according to claim 1, wherein said method provides voltage control by said inverter-based power generation facilities in coordination with other voltage control devices within said 

a) determining a specific voltage for a specific location on said power transmission and distribution network, said specific location corresponding to a specific inverter based power generation facility, said specific voltage being determined based on an optimal load flow determination performed at an energy control center and communicated to said specific inverter based power generation facility and also communicated to different inverter based power generation facilities on said power transmission and distribution network, and said specific voltage being a voltage that results in at least one of: minimized line losses and conservation voltage reduction, on said power transmission and distribution network;
. . .


a) determining a specific voltage for a specific location on said power transmission and distribution network, said specific location corresponding to a specific inverter based power generation facility, said specific voltage being determined based on an optimal load flow determination performed at an energy control center and communicated to said specific inverter based power generation facility and also communicated to different inverter based power generation facilities on said power transmission and distribution network, and said specific 
b) regulating a voltage at a point of common coupling for said specific inverter based power generation facility, said point of common coupling being a coupling point between said at least one inverter based power generation facility and said power transmission and distribution network to which said different inverter based power generation facilities are also coupled, said voltage being regulated towards said specific voltage through injecting or absorbing controlled reactive power with said power transmission and distribution network, said controlled reactive power being based on an inverter capacity for said specific inverter based power generation facility available after real power generation, wherein a normal real power production function of said specific inverter based power generation facility continues while injecting or absorbing controlled reactive power with said power transmission and distribution network;
…


a) determining a specific voltage for a specific location on said power transmission and distribution network, said specific location corresponding to a specific inverter based power generation facility, said specific voltage being 
b) regulating a voltage at a point of common coupling for said specific inverter based power generation facility, said point of common coupling being a coupling point between said at least one inverter based power generation facility and said power transmission and distribution network to which said different inverter based power generation facilities are also coupled, said voltage being regulated towards said specific voltage through injecting or absorbing controlled reactive power with said power transmission and distribution network, said controlled reactive power being based on an inverter capacity for said specific inverter based power generation facility available after real power generation, wherein a normal real power production function of said specific inverter based power generation facility continues while injecting or absorbing controlled reactive power with said power transmission and distribution network;
…




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 – 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Varma et al. WO2011/032265 (hereinafter Varma) in view of YOON et al. US 2007/0250217hereinafter YOON).

Regarding claim 1, Varma teaches: a method for use in a power transmission and distribution network, the method comprising:
determining a first set of voltages for inverter-based power generation facilities in a power transmission and distribution network ([0066] - - the reference PCC voltage is a specific voltage for a specific location);
regulating a second set of voltages at a point of common coupling of said inverter-based power generation facilities with said power transmission and distribution network (Fig. 10, [00108] - - regulate the PCC voltage of a solar farm), said second set of voltages being regulated towards said first set of voltages by way of injection or absorption of controlled reactive power of said inverter-based power generation facilities, respectively, into or from said power transmission and distribution network (Fig. 7 & Fig. 8, [0081] -  [0085] - - using a solar farm as a STATCOM to regulate voltage at PCC through exchanging reactive power).

But Varma fails to clearly specify:
determining voltage based on an optimal load flow determination performed at an energy control center and communicated to said inverter- based power generation facilities;

However, YOON teaches: 
determining voltage based on an optimal load flow determination performed at an energy control center and communicated to said inverter- based power generation 

Varma and YOON are analogous art because they are from the same field of endeavor.  They all relate to power management.

Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Varma, and incorporating the optimal load flow, as taught by YOON.  

One of ordinary skill in the art would have been motivated to do this modification in order to optimally operate the power system, as suggested by YOON ([0005]).

Regarding claim 3, the combination of Varma and YOON teaches all the limitations of the base claims as outlined above. 

Varma further teaches: said inverter-based power generation facilities are one or more solar farms coupled with a corresponding energy storage system ([0090] - - PV solar farm inverter is utilized in conjunction with energy storage batteries)

Regarding claim 4, the combination of Varma and YOON teaches all the limitations of the base claims as outlined above. 

Varma further teaches: said inverter-based power generation facilities are one or more wind farms coupled with a corresponding energy storage system ([0090] - - PV solar farm inverter in a combined solar farm and wind farm is utilized in conjunction with energy storage batteries).

Regarding claim 5, the combination of Varma and YOON teaches all the limitations of the base claims as outlined above. 

Varma further teaches: said controlled reactive power is based upon inverter capacity of said inverter-based power generation facilities that is available after real power generation or absorption ([0073], [0091] - - the inverter capacity remaining after real power injection is used), and wherein normal real power production or absorption of said inverter-based power generation facilities continues during injection or absorption of said controlled reactive power ([0073], [0091] - - the inverter capacity remaining after real power injection is used; only the remaining capacity is used, therefore the normal real power production continues).

Regarding claim 6, the combination of Varma and YOON teaches all the limitations of the base claims as outlined above. 

Varma further teaches: said controlled reactive power is determined according to ongoing network and power conditions of said transmission and distribution network 

Regarding claim 7, the combination of Varma and YOON teaches all the limitations of the base claims as outlined above. 

Varma further teaches: said inverter-based power generation facilities are adjusted to provide voltage support such that each of said second voltages at said point of common coupling for each of said inverter-based power generation facility approaches a corresponding on of said first voltages (Fig. 10, [00108] - - regulate the PCC voltage towards the reference voltage).

Regarding claim 8, the combination of Varma and YOON teaches all the limitations of the base claims as outlined above. 

Varma further teaches: provides a reduction in line losses within said power transmission and distribution network and said first set of voltages are the values determined to minimize line losses within said power transmission and distribution network ([0085] - - reduce line losses).

Regarding claim 9, the combination of Varma and YOON teaches all the limitations of the base claims as outlined above. 

Varma further teaches: provides conservation voltage reduction within said power transmission and distribution network and said first set of voltages are the values that perform conservation voltage reduction within said power transmission and distribution network ([0066] - - “in order to compensate for the drop in voltage at the PCC”, the drop in voltage is voltage reduction).

Regarding claim 10, the combination of Varma and YOON teaches all the limitations of the base claims as outlined above. 

Varma further teaches: provides both a reduction in line losses and conservation voltage reduction within said power transmission and distribution network and said first set of voltages both reduce line losses and perform conservation voltage reduction within said power transmission and distribution network ([0085] - - reduce line losses; [0066] - - “in order to compensate for the drop in voltage at the PCC”, the drop in voltage is voltage reduction).

Regarding claim 11, the combination of Varma and YOON teaches all the limitations of the base claims as outlined above. 

Varma further teaches: provides voltage control by said inverter-based power generation facilities in coordination with other voltage control devices within said power transmission and distribution network to achieve at least one of: i) reduction in line losses, ii) conservation voltage reduction, and iii) combination of line loss reduction and 

Regarding claim 12, Varma teaches: a non-transitory computer readable media having encoded thereon computer readable and computer executable instructions which, when executed, implements a method for use in a power transmission and distribution network, said method comprising:
determining a first set of voltages for inverter-based power generation facilities in a power transmission and distribution network ([0066] - - the reference PCC voltage is a specific voltage for a specific location);
regulating a second set of voltages at a point of common coupling of said inverter-based power generation facilities with said power transmission and distribution network (Fig. 10, [00108] - - regulate the PCC voltage of a solar farm), said second set of voltages being regulated towards said first set of voltages by way of injection or absorption of controlled reactive power of said inverter-based power generation facilities, respectively, into or from said power transmission and distribution network (Fig. 7 & Fig. 8, [0081] -  [0085] - - using a solar farm as a STATCOM to regulate voltage at PCC through exchanging reactive power);
coordinating voltage control support across said power transmission and distribution network among said inverter-based power generation facilities within said power transmission and distribution network (Fig. 1 - - solar farm and wind farm are in same power network); and


But Varma fails to clearly specify:
determining voltage based on an optimal load flow determination performed at an energy control center and communicated to said inverter- based power generation facilities;

However, YOON teaches: 
determining voltage based on an optimal load flow determination performed at an energy control center and communicated to said inverter- based power generation facilities ([0023],[0028]-[0031] - - the upper controller execute OPF (optimal power flow) function and transmits the determined voltage reference to the UPFC);

Varma and YOON are analogous art because they are from the same field of endeavor.  They all relate to power management.

Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above media, as taught by Varma, and incorporating the optimal load flow, as taught by YOON.  

One of ordinary skill in the art would have been motivated to do this modification in order to optimally operate the power system, as suggested by YOON ([0005]).

Regarding claim 13, Varma teaches: a method of generating income for voltage control support, said method comprising:
determining a first set of voltages for inverter-based power generation facilities in a power transmission and distribution network ([0066] - - the reference PCC voltage is a specific voltage for a specific location);
regulating a second set of voltages at a point of common coupling of said inverter-based power generation facilities with said power transmission and distribution network (Fig. 10, [00108] - - regulate the PCC voltage of a solar farm), said second set of voltages being regulated towards said first set of voltages by way of injection or absorption of controlled reactive power of said inverter-based power generation facilities, respectively, into or from said power transmission and distribution network (Fig. 7 & Fig. 8, [0081] -  [0085] - - using a solar farm as a STATCOM to regulate voltage at PCC through exchanging reactive power);
coordinating voltage control support across said power transmission and distribution network among said inverter-based power generation facilities within said power transmission and distribution network (Fig. 1 - - solar farm and wind farm are in same power network);
wherein said coordinated voltage support achieves at least one of: i) reduction in line losses, ii) conservation voltage reduction, and iii) combination of line loss reduction 
charging a power utility for providing said voltage control support to said power transmission and distribution network ([0148] - - charging a fee to the utility companies).

But Varma fails to clearly specify:
determining voltage based on an optimal load flow determination performed at an energy control center and communicated to said inverter- based power generation facilities;

However, YOON teaches: 
determining voltage based on an optimal load flow determination performed at an energy control center and communicated to said inverter- based power generation facilities ([0023],[0028]-[0031] - - the upper controller execute OPF (optimal power flow) function and transmits the determined voltage reference to the UPFC);

Varma and YOON are analogous art because they are from the same field of endeavor.  They all relate to power management.

Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Varma, and incorporating the optimal load flow, as taught by YOON.  

One of ordinary skill in the art would have been motivated to do this modification in order to optimally operate the power system, as suggested by YOON ([0005]).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Varma in view of YOON and further in view of LEE et al. US 2012/0139488 (hereinafter LEE).

Regarding claim 2, the combination of Varma and YOON teaches all the limitations of the base claims as outlined above. 

Varma further teaches: said inverter-based power generation facilities are selected from a group consisting of a photovoltaic-based solar farm (Fig. 1, [0045] - - solar farm), a converter-based wind farm (Fig. 1, [0046] - - wind farm), an inverter-based energy storage system ([0090] - - inverter is utilized in conjunction with energy storage batteries)

But the combination of Varma and YOON fails to clearly specify:
said power generation facility is an inverter based electric vehicle charging station;

However, LEE teaches: 


Varma, YOON and LEE are analogous art because they are from the same field of endeavor.  They all relate to power management.

Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by the combination of Varma and YOON, and incorporating an inverter based electric vehicle charging station, as taught by LEE.  

One of ordinary skill in the art would have been motivated to do this modification in order to stably and efficiently supplying reactive power to a grid, as suggested by LEE ([0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R. PAN whose telephone number is (571)272-9872.  The examiner can normally be reached on M-F 8:00AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YUHUI R PAN/
Primary Examiner, Art Unit 2121